DETAILED ACTION
Response to Amendment
 The amendment filed on 12/03/2020 has been entered and considered by Examiner. Claims 17, 19-25, 27-30, 33 and 34 are presented for examination. This Action is made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17, 19-25, 27-30, 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains NEW subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Under close examination for claims 17, 25, and 33, the Applicant’s original filed specification and/or drawings fail to address the newly added limitations e.g., “… information identifying the persons who are permitted in advance to enter the predetermined closed space and being different from the face images,” or the like. Furthermore, Applicant fails to distinctly point out on the Remark & Argument Section where the amended limitations can be found. The Examiner respectfully request the Applicant to withdraw all the new matter added to the current examination.

	All dependent claims base on the rejected base claim is also rejected.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 17, 19-22, and 25, 27-30, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
For claims 17, and 25, in view of the amendment, the claimed term “the identification information” was never properly introduced previously. Furthermore, it’s not clear whether the claimed term “the closed space” is the same as “the predetermined close space” or they are different; “the close space” was also never properly introduce previously. Thus, making them indefinite.
	For claims 19-22, and 27-30, in view of the amendment, the claimed terms “the registered identification” and “the acquired identification” were never properly introduced previously; thus, making them indefinite.
For claim 33, the claimed term “the narrowing-down information” was never properly introduced previously. Furthermore, it’s not clear whether the claimed term “the closed space” is the same as “the predetermined close space” or they are different; “the close space” was also never properly introduce previously. Thus, making them indefinite.
	All dependent claims depended base on the rejected claims are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 19-25, 27-30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Pub. 20100134310 A1) in view of Cavallini et al.  (US Pub. 20130016882 A1).
For claims 17 and 25, Zheng discloses (Figs. 1-15) a face image processing method using a registration database in which face images of persons who are permitted in advance to enter a predetermined closed space and identification information corresponding to the face images are registered (see par. [0002]: "The embodiments discussed herein relate to an authentication apparatus for use in a high-security entrance and exit control system, or the like. In particular, the embodiments relate to an authentication apparatus, an authentication method, and a computer-readable storage medium for performing an authentication process with check targets narrowed through authentication phases"; par. [0009]: "an authentication apparatus includes a registration unit that registers authentication information representing a check target"; par. [0029]: "An authentication system 2 performs a multi-phase authentication process using, biometric information in a plurality of areas requiring tight security, thereby controlling entrance and/or exit. The authentication system 2 narrows check targets under a certain condition"),

the method comprising: acquiring identification information corresponding to at least one of a person entering and exiting the closed space (see e.g., par. [0030, 0071]: "the authentication process is performed with the check targets narrowed to the ones close to a predetermined door, for example, if the second authentication means is installed at the predetermined door. The check time is thus shortened, and the above objects are thus achieved"; Fig. 5 is a flowchart illustrating a  process of check targets); 
performing authentication processing by collating the identification information registered with the identification information to be acquired (see for instance par. [0048]: "The movements of the users having been authenticated and entered the room and the  operation of the check targets are described with reference to Figs. 4A and 4B. Figs. 4A and 4B illustrate the movements of the users within a first area in accordance with the first embodiment"); and 
determining a search range of the face images registered in the registration database based on a collation result of the identification information registered and the identification information to be acquired, the search range being search targets used in authentication processing of the face image of at least one of person entering and exiting an area provided inside the closed space (see par. [0049]: "The detection area 74 is used as a condition to narrow the check targets as the persons within the detection area 74 expected to be authenticated through the second phase of authentication. In other words, a person who is a potential authenticatee for the second phase of authentication is a person proceeding to or present within the detection area"; par. [0053]: "The second authentication apparatus 70 narrows the check targets to the users present within the detection area 74 and performs the authentication process (the second authentication)"; par. [0054]: "More specifically, the second authentication apparatus 70 narrows the users having entered the first room 64 after being authenticated by the first authentication apparatus 62 to the persons present within the detection area 74 as the potential check targets to be authenticated by the second authentication apparatus 70, and checks the potential check targets against the registration information"; par. [0071]: "The check targets are then narrowed to the persons present within the detection area 74 as eligible for the second authentication. The check time is thus shortened. Since the check targets are reduced, the possibility that a third person is erroneously accepted is lowered, The inputting of an ID number and the constant carrying of an ID tag for the purpose of increasing authentication accuracy or preventing authentication error are not necessary. The burden on the user is thus lightened");
But Zheng doesn’t explicitly teach wherein the closed space is a space where a person who fails in the authentication processing by the collation of the identification information, which is different from the face images, is prohibited to enter.
However, Cavallini discloses wherein the closed space is a space where a person who fails in the authentication processing by the collation of the identification information, which is different from the face images, is prohibited to enter (Fig. 4, whether to permit or not permit a person to enter a restricted area, after verifying the person’s face from identity profiles for an authentication process, S3A-S3E the face is different from the identity profiles) [0071, 0046-48, 0051].
Cavallini also discloses the identification information identifying the persons who are permitted in advance to enter the predetermined closed space and being different from the face images (Fig. 4, whether to permit or not permit a person to enter a restricted area, after verifying 
Since, all are analogous arts addressing biometric data used in an authentication system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zheng and Cavallini to ensure various biometric information can be used to determine an accurate outcome for the targeted user, thus, enhancing security. 

Claim 25 differs from claim only by the additional recitation of the following limitation, which is also taught by Zheng as modified by Cavallini.  Zheng discloses face image processing device (Fig. 13). All other identical limitations are rejected based on the same rationale as shown above. 

	For claims 19 and 27, Zheng, discloses (Figs. 1-15) the acquired identification information is entering-person identification information corresponding to the person entering the closed space, and the registered identification information that matches the entering-person identification information and the face image corresponding to the registered identification information that matches the entering-person identification information are included in the search range (for instance par. [0032]: "The entrance and exit management device 8 performs unlock control on each door of a room managing entrance and exit in response to the authentication results of the biometric authentication device 4 and instructs the user registration database 6 to record entrance and exit"; par. [0033]: "The person tracking device 10 managing entrance and exit to a room or the like serves as a tracking unit tracking a person present within the room after being authenticated, or as a detector detecting the check target in a predetermined area. The person tracking device 10 collects tracking information such as a present position and movement information of a person within the room"; par. [0034]: "The crosscheck biometric information updating unit 12 is an example of a processor for  crosscheck data for use in biometric authentication. The crosscheck biometric information updating unit 12 sets a crosscheck condition, based on the tracking information collected by the person tracking device 10 and entrance and exit information and the like stored the entrance and exit management device 8. The crosscheck biometric information updating unit 12 then retrieves the registration information satisfying the crosscheck condition from the user registration database", par. [0052]: "The movements of the users having been authenticated and entered the room and the  operation of the check targets are described with reference to Figs. 4A and 4B. Figs. 4A and 4B illustrate the movements of the users within a first area in accordance with the first embodiment", par. [0050]: "More specifically, the entrance and exit of the second room 68 are controlled by the authentication apparatuses 62 and 70. Each of the authentication apparatuses 62 and 70 may be the biometric authentication device 4 (Fig. 2)"; par. [0052]: "If the user A is successfully authenticated in the first authentication, the user A is granted an ID, and can enter the first room 64. The person tracking device 10 starts tracking the user A when the user A enters the first room 64, and records the movement information of the user A. For example, five users B, C, D, E, and F have already been in the first room 64 as illustrated in Fig. 4A. The person tracking device 10 tracks the positions of these users, and records the movement information of these users on the person tracking table 90 (see Fig. 7)"; Fig. 10).

(for instance par. [0032]: "The entrance and exit management device 8 performs unlock control on each door of a room managing entrance and exit in response to the authentication results of the biometric authentication device 4 and instructs the user registration database 6 to record entrance and exit"; par. [0033]: "The person tracking device 10 managing entrance and exit to a room or the like serves as a tracking unit tracking a person present within the room after being authenticated, or as a detector detecting the check target in a predetermined area. The person tracking device 10 collects tracking information such as a present position and movement information of a person within the room"; par. [0034]: "The crosscheck biometric information updating unit 12 is an example of a processor for  crosscheck data for use in biometric authentication. The crosscheck biometric information updating unit 12 sets a crosscheck condition, based on the tracking information collected by the person tracking device 10 and entrance and exit information and the like stored the entrance and exit management device 8. The crosscheck biometric information updating unit 12 then retrieves the registration information satisfying the crosscheck condition from the user registration database", par. [0052]: "The movements of the users having been authenticated and entered the room and the  operation of the check targets are described with reference to Figs. 4A and 4B. Figs. 4A and 4B illustrate the movements of the users within a first area in accordance with the first embodiment", par. [0050]: "More specifically, the entrance and exit of the second room 68 are controlled by the authentication apparatuses 62 and 70. Each of the authentication apparatuses 62 and 70 may be the biometric authentication device 4 (Fig. 2)"; par. [0052]: "If the user A is successfully authenticated in the first authentication, the user A is granted an ID, and can enter the first room 64. The person tracking device 10 starts tracking the user A when the user A enters the first room 64, and records the movement information of the user A. For example, five users B, C, D, E, and F have already been in the first room 64 as illustrated in Fig. 4A. The person tracking device 10 tracks the positions of these users, and records the movement information of these users on the person tracking table 90 (see Fig. 7)"; Fig. 10).

	For claims 21 and 29, Zheng discloses (Figs. 1-15) the registered identification information that matches the acquired identification information of the person who have entered the closed space and the face image corresponding to the registered identification information that matches the acquired identification information of the person who have entered the closed space are included in the search range, and the registered identification information and the face image included in the search range are excluded from the search range in a case where exit from the closed space by the person who have entered the closed space is detected (for instance par. [0032]: "The entrance and exit management device 8 performs unlock control on each door of a room managing entrance and exit in response to the authentication results of the biometric authentication device 4 and instructs the user registration database 6 to record entrance and exit"; par. [0033]: "The person tracking device 10 managing entrance and exit to a room or the like serves as a tracking unit tracking a person present within the room after being authenticated, or as a detector detecting the check target in a predetermined area. The person tracking device 10 collects tracking information such as a present position and movement information of a person within the room"; par. [0034]: "The crosscheck biometric information updating unit 12 is an example of a processor for  crosscheck data for use in biometric authentication. The crosscheck biometric information updating unit 12 sets a crosscheck condition, based on the tracking information collected by the person tracking device 10 and entrance and exit information and the like stored the entrance and exit management device 8. The crosscheck biometric information updating unit 12 then retrieves the registration information satisfying the crosscheck condition from the user registration database", par. [0052]: "The movements of the users having been authenticated and entered the room and the  operation of the check targets are described with reference to Figs. 4A and 4B. Figs. 4A and 4B illustrate the movements of the users within a first area in accordance with the first embodiment", par. [0050]: "More specifically, the entrance and exit of the second room 68 are controlled by the authentication apparatuses 62 and 70. Each of the authentication apparatuses 62 and 70 may be the biometric authentication device 4 (Fig. 2)"; par. [0052]: "If the user A is successfully authenticated in the first authentication, the user A is granted an ID, and can enter the first room 64. The person tracking device 10 starts tracking the user A when the user A enters the first room 64, and records the movement information of the user A. For example, five users B, C, D, E, and F have already been in the first room 64 as illustrated in Fig. 4A. The person tracking device 10 tracks the positions of these users, and records the movement information of these users on the person tracking table 90 (see Fig. 7)"; Fig. 10).

	For claims 22 and 30, Zheng discloses (Figs. 1-15)  the registered identification information that matches the acquired identification information of person who have entered the closed space and the face image corresponding to the registered identification information that (par. [0053]: "Referring to Fig. 4B, the user A approaches the second authentication apparatus 70 for authentication at the entrance to the second room 68. A predetermined area in the vicinity of the second door 66 or the second authentication apparatus 70 is set as the detection area 7 4. The second authentication apparatus 70 narrows the check targets to the users present within the detection area 74 and performs the authentication process (the second authentication)"; par. [0054]: "More specifically, the second authentication apparatus 70 narrows the users having entered the first room 64 after being authenticated by the first authentication apparatus 62 to the persons present within the detection area 74 as the potential check targets to be authenticated by the second authentication apparatus 70, and checks the potential check targets against the registration information"; par. [0069]: "In the second authentication, the check targets are narrowed to the users within the detection area 74 as the predetermined area of the second door 66 or the second authentication apparatus 70. Referring to Fig. 8, the registration information stored on the user registration database 6 and the information on the person tracking table 90 are combined into the crosscheck biometric information table 100 on the crosscheck data storage 32. The second authentication is performed, by checking with the biometric information data 86 on the crosscheck biometric information table"; par. [0071]: "The check targets are then narrowed to the persons present within the detection area 74 as eligible for the second authentication. The check time is thus shortened. Since the check targets are reduced, the possibility that a third person is erroneously accepted is lowered, The inputting of an ID number and the constant carrying of an ID tag for the purpose of increasing authentication accuracy or preventing authentication error are not necessary. The burden on the user is thus lightened").

For claim 34, Zheng as modified by Cavallini, Cavallini further discloses the closed space includes a controlled area in an airport where a person who enters an airplane at the airport is permitted to enter after having a security check [0071, 0046-48, 0051]. See motivation to combine the references from the above. 

	For claim 33, Zheng a face image processing method using a registration database in which face images of persons who are permitted in advance to enter a predetermined closed space and narrowing-down information corresponding to the face images are registered (see par. [0002]: "The embodiments discussed herein relate to an authentication apparatus for use in a high-security entrance and exit control system, or the like. In particular, the embodiments relate to an authentication apparatus, an authentication method, and a computer-readable storage medium for performing an authentication process with check targets narrowed through authentication phases"; par. [0009]: "an authentication apparatus includes a registration unit that registers authentication information representing a check target"; par. [0029]: "An authentication system 2 performs a multi-phase authentication process using, biometric information in a plurality of areas requiring tight security, thereby controlling entrance and/or exit. The authentication system 2 narrows check targets under a certain condition"), 

	the method comprising: acquiring narrowing-down information of at least one of a person entering and exiting the closed space (see e.g., par. [0030, 0071]: "the authentication process is performed with the check targets narrowed to the ones close to a predetermined door, for example, if the second authentication means is installed at the predetermined door. The check time is thus shortened, and the above objects are thus achieved"; Fig. 5 is a flowchart illustrating a  process of check targets); 
performing authentication processing by collating the narrowing-down information registered with the narrowing-down information acquired (see for instance par. [0048]: "The movements of the users having been authenticated and entered the room and the operation of the check targets are described with reference to Figs. 4A and 4B. Figs. 4A and 4B illustrate the movements of the users within a first area in accordance with the first embodiment"); and
determining a search range of the face images registered in the registration database based on a collation result of the narrowing-down information registered and the narrowing- down information acquired, the search range being search targets used in authentication processing of the face image of at least one of person entering and exiting an area provided inside the closed space (see par. [0049]: "The detection area 74 is used as a condition to narrow the check targets as the persons within the detection area 74 expected to be authenticated through the second phase of authentication. In other words, a person who is a potential authenticatee for the second phase of authentication is a person proceeding to or present within the detection area"; par. [0053]: "The second authentication apparatus 70 narrows the check targets to the users present within the detection area 74 and performs the authentication process (the second authentication)"; par. [0054]: "More specifically, the second authentication apparatus 70 narrows the users having entered the first room 64 after being authenticated by the first authentication apparatus 62 to the persons present within the detection area 74 as the potential check targets to be authenticated by the second authentication apparatus 70, and checks the potential check targets against the registration information"; par. [0071]: "The check targets are then narrowed to the persons present within the detection area 74 as eligible for the second authentication. The check time is thus shortened. Since the check targets are reduced, the possibility that a third person is erroneously accepted is lowered, The inputting of an ID number and the constant carrying of an ID tag for the purpose of increasing authentication accuracy or preventing authentication error are not necessary. The burden on the user is thus lightened"), 
But Zheng doesn’t explicitly teach wherein the closed space is a space where a person who fails in the authentication processing by the collation of the narrowing-down information, which is different from the face images, is prohibited to enter.
However, Cavallini discloses wherein the closed space is a space where a person who fails in the authentication processing by the collation of the narrowing-down information, which is different from the face images, is prohibited to enter (Fig. 4, whether to permit or not permit a person to enter a restricted area, after verifying the person’s face from identity profiles for an authentication process, S3A-S3E the face is different from the identity profiles) [0071, 0046-48, 0051].
Cavallini also discloses the narrowing- down information defining the persons the persons who are permitted in advance to enter the predetermined closed space and being different from the face images (Fig. 4, whether to permit or not permit a person to enter a 
Since, all are analogous arts addressing biometric data used in an authentication system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zheng and Cavallini to ensure various biometric information can be used to determine an accurate outcome for the targeted user, thus, enhancing security. 

	For claim 23, Zheng discloses (Figs. 1-15) the narrowing-down information is registered in association with a group of face images, and the search range of the face images is limited to a group of face images corresponding to the narrowing-down information to be acquired (par. [0053]: "Referring to Fig. 4B, the user A approaches the second authentication apparatus 70 for authentication at the entrance to the second room 68. A predetermined area in the vicinity of the second door 66 or the second authentication apparatus 70 is set as the detection area 7 4. The second authentication apparatus 70 narrows the check targets to the users present within the detection area 74 and performs the authentication process (the second authentication)"; par. [0054]: "More specifically, the second authentication apparatus 70 narrows the users having entered the first room 64 after being authenticated by the first authentication apparatus 62 to the persons present within the detection area 74 as the potential check targets to be authenticated by the second authentication apparatus 70, and checks the potential check targets against the registration information"; par. [0069]: "In the second authentication, the check targets are narrowed to the users within the detection area 74 as the predetermined area of the second door 66 or the second authentication apparatus 70. Referring to Fig. 8, the registration information stored on the user registration database 6 and the information on the person tracking table 90 are combined into the crosscheck biometric information table 100 on the crosscheck data storage 32. The second authentication is performed, by checking with the biometric information data 86 on the crosscheck biometric information table"; par. [0071]: "The check targets are then narrowed to the persons present within the detection area 74 as eligible for the second authentication. The check time is thus shortened. Since the check targets are reduced, the possibility that a third person is erroneously accepted is lowered, The inputting of an ID number and the constant carrying of an ID tag for the purpose of increasing authentication accuracy or preventing authentication error are not necessary. The burden on the user is thus lightened").

	For claim 24, Zheng discloses (Figs. 1-15) the narrowing-down information includes at least one of a specific voice, a gait of a person to be authenticated, a predetermined action, and a password (par. [0053]: "Referring to Fig. 4B, the user A approaches the second authentication apparatus 70 for authentication at the entrance to the second room 68. A predetermined area in the vicinity of the second door 66 or the second authentication apparatus 70 is set as the detection area 7 4. The second authentication apparatus 70 narrows the check targets to the users present within the detection area 74 and performs the authentication process (the second authentication)"; par. [0054]: "More specifically, the second authentication apparatus 70 narrows the users having entered the first room 64 after being authenticated by the first authentication apparatus 62 to the persons present within the detection area 74 as the potential check targets to be authenticated by the second authentication apparatus 70, and checks the potential check targets against the registration information"; par. [0069]: "In the second authentication, the check targets are narrowed to the users within the detection area 74 as the predetermined area of the second door 66 or the second authentication apparatus 70. Referring to Fig. 8, the registration information stored on the user registration database 6 and the information on the person tracking table 90 are combined into the crosscheck biometric information table 100 on the crosscheck data storage 32. The second authentication is performed, by checking with the biometric information data 86 on the crosscheck biometric information table"; par. [0071]: "The check targets are then narrowed to the persons present within the detection area 74 as eligible for the second authentication. The check time is thus shortened. Since the check targets are reduced, the possibility that a third person is erroneously accepted is lowered, The inputting of an ID number and the constant carrying of an ID tag for the purpose of increasing authentication accuracy or preventing authentication error are not necessary. The burden on the user is thus lightened").
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the reference Cavallini has been used for new ground of rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642